Citation Nr: 1449022	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1981.

This matter comes before the Board of Veterans' Appeals on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has erectile dysfunction that is etiologically related to his service-connected disabilities.

2.  The Veteran's service connected mood disorder, left eye disability and back disability are compatible with a physical incapacity in that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for special monthly compensation based upon the need for regular aid and attendance have been met.  38 U.S.C.A. §§1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his erectile dysfunction is a result of medication that he has been prescribed for his service-connected disabilities.

A review of the post-service medical records shows that the Veteran has a diagnosis of erectile dysfunction.  In October 2009 the Veteran submitted a list of his prescribed medications.  

The list included approximately 18 prescription medications.

It is unclear which medications were prescribed for service-connected disabilities and which medications are for conditions unrelated to the Veteran's active duty service, however, it appears most are related to service-connected problems.  The Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for erectile dysfunction is warranted.

SMC

The Veteran seeks SMC based upon the need for regular aid and attendance.

SMC at the aid and attendance rate is payable when the Veteran is, as a result of his service-connected disabilities, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2014).

Relevant factors for consideration as to the need for aid and attendance are the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

The term "bedridden" actually requires that the Veteran remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the Veteran's condition as a whole.  

The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, service connection is in effect for a mood disorder, which is evaluated as 70 percent disabling; a left eye disability, which is evaluated as 50 percent disabling; and a back disability, which is evaluated as 40 percent disabling.  The Veteran also has individual unemployability granted from May 10, 2002.

The Veteran underwent a VA examination in May 2007 to ascertain whether he required aid and attendance of another person as a result of his service-connected disabilities.  The examination essentially showed that he had ambulation and mobility issues, as well as fatigue, as a result of disabilities including CAD, chronic renal insufficiency, OSA, hyperlipidemia, hypertension and gout.  

The Board notes that these are not disabilities for which the Veteran is service connected.

The Veteran underwent another VA examination to ascertain whether he required aid and attendance of another person in May 2009.  The examination noted that the Veteran's gait was slow as a result of severe arthritis pain.  The examination also noted that the Veteran had an eye prosthesis on the left side.

The Veteran underwent an additional VA examination in January 2010.  The examiner noted that the Veteran had a slow gait and mostly used his wheel chair due to significant arthritis issues with the back.  The Veteran also reported self-care issues including personal hygiene, cooking and cleaning due to visual loss.  The examiner noted that the Veteran's ability for self-care was very limited due to visual loss and that the Veteran required his wife's assistance with all such activities.  His wife was also his main transportation to his dialysis and other medical appointments.

Based on the most recent VA examination, and the Veteran's serious acquired psychiatric, orthopedic and visual disabilities, the Board finds that the Veteran's service-connected disabilities render him so helpless that he requires assistance on a regular basis.  The evidence clearly demonstrates that the Veteran has difficulties managing activities of daily living without another person present, which the Board equates to a physical incapacity that requires assistance on a regular basis for protection from hazards or dangers incident to the daily environment. 

Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that SMC is warranted on the basis that he requires regular aid and attendance of another person due to his service-connected disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is granted.

Special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


